Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.13 Page 1 of 17




                   EXHIBIT 1
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.14 Page 2 of 17

  . CT Corporation                                                         Service of Process
                                                                           Transmittal
                                                                           10/26/2020
                                                                           CT Log Number 538468386
    TO:      Howard Harris
             BMW of North America, LLC
             300 Chestnut Ridge Road
             Woodcliff Lake, NJ 07677-7731

    RE:      Process Served in California

    FOR:     BMW of North America, LLC (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  RICHARD KENT, Pltf. vs. BMW OF NORTH AMERICA, LLC, et al., Dft.
    DOCUMENT(S) SERVED:               -
    COURT/AGENCY:                     None Specified
                                      Case # 37202000038425CUBCNC
    NATURE OF ACTION:                 Product Liability Litigation - Lemon Law
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:         By Process Server on 10/26/2020 at 09:17
    JURISDICTION SERVED :             California
    APPEARANCE OR ANSWER DUE:         None Specified
    ATTORNEY(S) / SENDER(S):          None Specified
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/27/2020, Expected Purge Date:
                                      11/01/2020

                                      Image SOP

                                      Email Notification, Diane Carbone Diane.Carbone@bmwna.com

                                      Email Notification, Gino Palacios Gino.Palacios@bmwnaext.com

                                      Email Notification, WR Litigation WR_LITIGATION@bmwna.com

                                      Email Notification, Annette Fabrizi annette.fabrizi@bmwna.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          155 Federal St Ste 700
                                      Boston, MA 02110-1727
    For Questions:                    800-448-5350
                                      MajorAccountTeam1@wolterskluwer.com




                                                                           Page 1 of 1 / PK
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
    Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.15 Page 3 of 17
                                                            /' '\
                                                            ,:_), Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Mon, Oct 26, 2020

Server Name:              Jimmy Lizama




Entity Served             BMW OF NORTH AMERICA; LLC

Agent Name                CT CORPORATION SYSTEM(C0168406)

Case Number               37-2020-00038425-CU-BC-NC

Jurisdiction              CA
         Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.16 Page 4 of 17
                                                                                                                                                     SUM-100
                                          SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTE)

    .            .                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                           ELECTRONICALL V FILED
(AVISO AL DEMANDADO):                                                                                            Superior Court of California,
                                                                                                                    County of San Diego
BMW OF NORTH AMERICA, LLC; and DOES 1 to 10
                                                                                                                  10116/2020 at 01 :17:56 PM
                                                                                                                  Clerk of the Superior Court
YOU ARE BEING SUED BY PLAINTIFF:                                                                               By Nancy Fabian.Deputy Clerk
{LO ESTA DEMANDANDO EL DEMANDANTE):
RICHARD KENT


 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 1AVISOI Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles legales para presenter una respuesta por escrito en esta
 carte y hacer qua se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
 biblioteca de /eyes de su condado o en la carte qua le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
 qua le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable qua /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios /ega/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniandose en contacto con la carte o el
 co/egio de abogados locales. AV/SO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:

(El nombre y direcci6n de la corte es):       San Diego County Superior Court                             37-2020-00038425- CU-BC-NC
325 S. Melrose
Vista, California 92081
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Brian K. Cline, SBN 246747, Cline, APC, 7855 Ivanhoe Ave., Ste. 408, La Jolla, CA 92037, 858.373.9337

DATE:      10/26/2020                                                Clerk, by                         ~~
                                                                                                    N. Fabian
                                                                                                                                                     , Deputy
 (Fecha)                                                             (Secretario)                                                                     (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formu/ario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED.,i You are served
  [SEAL]
                                  1.      D
                                          as an individual defendant.
                                  2.      D
                                          as the person sued under the fictitious name of (specify):


                                     3.   00    on behalf of (specify):BMW of North America, LLC
                                          under:   D      CCP 416.10 (corporation)    D CCP 416.60 (minor)
                                                   D      CCP 416.20 (defunct corporation)                D       CCP 416.70 (conservatee)
                                                   D      CCP 416.40 (association or partnership)         D       CCP 416.90 (authorized person)

                                                 [X] other (specify): Corporation               Code 17061
                                     4.   D     by personal delivery on (date):
                                                                                                                                                        Pa e 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                       SUMMONS                                                Code of Civil Procedure §§ 412.20, 465
                                                                                                                                               www.courtinfo.ca.gov
  SUM-100 [Rev. July 1, 2009]
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.17 Page 5 of 17



                                                                        ELECTROHICALL V FILED
 1 Brian K. Cline, State Bar no.: 246747                                 Superior Court of California,
   brian@clineapc.com                                                       County of San Diego
 2 Mark Johnson, State Bar no.: 276753                                   1011612020 at 01 :17:56 PM
   mark@clineapc.com
                                                                         Clerk of the Superior Court
 3 Julian Lopez, State Bar no.: 323344                                 By Nancy Fabian, Deputy Clerk
   julian@clineapc.com
 4         CLINE,APC
           7855 Ivanhoe Ave, Suite 408
 5         La Jolla, CA 9203 7
           858/373.9337 (t)
 6
   Attorneys for Plaintiff
 7

 8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                     ,FOR THECOUNTY OF SAN DIEGO-NORTH COUNTY
10
11   RICHARD KENT,                       ) Case No.: 37-2020-00038425-CU-BC-NC
                                         )
12                    Plaintiffs,        ) PLAINTIFFF'S COMPLAINT FOR
                                         ) DAMAGES:
13            vs.                        )    1. Statutory Violation of California Civi
                                         )       Code section 1793.2(d)-Failure to
14   BMW OF NORTH AMERICA, LLC; and DOES )       Repurchase/Replace;
     1 to 10,                            )    2. Statutory Violation of California Civi
15                                       )       Code section 1794(b )-Failure to
                                         )
                                                 Complete   Repairs within 30 days;
                                              3. Statutory Violation of California Civi
16                   Defendants.         )       Code sections 1791.1, 1794-Breach o
                                         )       Implied Warranty of Merchantability
17                                       )    4. Violation of the B&P Code
                                         )
18                                       )
                                         ) DEMAND FOR JURY TRIAL
19                                       )
     _________________)
20

21   Plaintiff alleges as follows: ·

22   1.    • Plaintiff RICHARD KENT (Plaintiff) was at all material times, a competent adult.

23   2.     Plaintiff is informed and believes and thereupon alleges that defendant BMW OF NORTH

24   AMERICA, LLC (Defendant) is a corporation organized and in existence under the laws of the

25   State of New Jersey and registered with the California Department of Corporations to conduct

26   business in California. At all times relevant herein, Defendant was engaged in the business of

27   designing, manufacturing, constructing, assembling, marketing, and distributing automobiles and

28   other motor vehicles and motor vehicle components in San Diego County, California.

                                                      - 1-
                                       PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.18 Page 6 of 17




 1 3.       Plaintiff is ignorant of the true naines and capacities of the Defendants sued under the

 2   fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure section 474, and

 3 are each independently, or as a representative of another defendant in this suit, responsible in s9me

 4   manner for the causes of action set forth herein and the damages sustained by Plaintiff. When

 5 Plaintiff becomes aware of the true names and capacities of the Defendants sued as DOES 1 to 10,

 6 Plaintiff will amend this Complaint to state their true names and capacities.

 7                                      FIRST CAUSE OF ACTION

 8             VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2

 9 4.       Plaintiff purchased/leased (hereinafter referred to as "purchased") one 2020 BMW 840i,

10 vehicle identification number WBAAE2C04LCD97857, (Vehicle) which was manufactured and/or

11   distributed by Defendant. The Vehicle was purchased new, with 15 original miles, as the first retail

12   owner. The Vehicle was purchased primarily for personal, family, or household purposes.

13   5.     Defendants gave Plaintiff an express written warranty in which Defendant undertook to

14 preserve or maintain the utility or performance of the Vehicle or to provide compensation if there

15   is a failure in utility or performance for a specified period of time. The warranty provided, in

16 relevant part, that in the event a defect developed with the Vehicle, after purchase, but during the

17 warranty period, Plaintiff could deliver the Vehicle for repair services to Defendant's representative

18   and the Vehicle would be repaired.

19   6.     During the warranty period, the Vehicle contained or developed nonconformity(s) to

20   warranty, including but not limited to defect(s) which have manifested in loud "thumping" sounds

21   and vibrations coming from what appeared to be located at or near the rear undercarriage of the

22   Vehicle and/or rear axle area and/or rear differential. Said defects substantially impair the use,

23   value, or safety of the Vehicle.

24   7.     Defendant and its representatives in this state have been unable to service or repair the

25   Vehicle to conform to the applicable express warranties after a reasonable number of opportunities.

26   Despite this fact, Defendant failed to promptly replace the Vehicle or make restitution to Plaintiff

27   as required by Civil Code. section 1793 .2, subdivision (d) and Civil Code section 1793 .1,

28   subdivision (a)(2).

                                                     -2-
                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.19 Page 7 of 17




 1 8.         Plaintiff has been damaged by Defendant's failure to comply with its obligations pursuant

 2   to Civil Code section 1793.2, subdivision (d) and Civil Code section 1793.1, subdivision (a)(2), and

 3   therefore bring this cause of action pursuant to Civil Code section 1794.

 4   9.       Plaintiff suffered damages in a sum to be proven at trial but not less than $25,000.00.

 5   10.      Defendant's failure to comply with its obligations under Civil Code section 1793.2,

 6   subdivision (d) was willful, in that Defendant and its representative were aware that they were

 7 unable to service or repair the Vehicle to conform to the applicable express warranties after a

 8   reasonable number of repair attempts, yet Defendant failed and refused to promptly replace the

 9   Vehicle or make restitution.     Accordingly, Plaintiff is entitled to a civil penalty of two times

10   Plaintiffs actual damages pursuant to Civil Code section 1794, subdivision (c).

11   11.      Defendant does not maintain a qualified third-party dispute resolution process which

12   substantially complies with Civil Code section 1793 .22. Accordingly, Plaintiff is entitled to a civil

13   penalty of two times Plaintiffs actual damages pursuant to Civil Code section 1794, subdivision

14   (e).

15   12.      Plaintiff seek civil penalties pursuant to section 1794, subdivisions (c), and (e) in the

16   alternative and does not seek to cumulate civil penalties, as provided in Civil Code section 1794,

17   subdivision (t).

18                                     SECOND CAUSE OF ACTION

19              VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

20   13.      Plaintiff incorporates by reference the allegations contained in the paragraphs set forth

21   above.

22   14.      Although Plaintiff presented the Vehicle to Defendant's representative m this state,

23   Defendant and its representative failed to commence the service or repairs within a reasonable time

24   and failed to service or repair the Vehicle so as to conform to the applicable warranties within 30

25   days, in violation of Civil Code section 1793 .2, subdivision (b ). Plaintiff did not extend the time

26   for completion of repairs beyond the 30-day requirement.

27

28

                                                    -3-
                                    PLAINTIFF'S COMPLAINT Fo'R DAMAGES
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.20 Page 8 of 17




 1 15.        Plaintiff has been damaged by Defendant's failure to comply with its obligations pursuant

 2   to Civil Code section 1793 .2(b ), and therefore brings this Cause of Action pursuant to Civil Code

 3 section 1794.

 4   16.      Plaintiff has rightfully rejected and/or justifiably revoked acceptance of the Vehicle and

 5 have exercised a right to cancel the sale. By serving this Complaint, Plaintiff does so again.

 6 Accordingly, Plaintiff seeks. the remedies provided in California Civil Code section 1794(b)(1 ),

 7   including the entire purchase price. In the alternative, Plaintiff seeks the remedies set forth in

 8 California Civil Code section 1794(b)(2), including the diminution in value of the Vehicle resulting

 9 from its defects. Plaintiff believes that, at the present time, the Vehicle's value is de minimis.

10   17.      Defendant's failure to comply with its obligations under Civil Code section 1793.2(b) was

11   willful, in that Defendant and its representative were aware that they were obligated to service or

12 repair the Vehicle to conform to the applicable express warranties within 30 days, yet they failed

13   to do so. Accordingly, Plaintiff is entitled to a civil penalty of two times Plaintiffs actual damages

14 pursuant to Civil Code section 1794(c).

15                                     THIRD CAUSE OF ACTION

16               BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

17                                    (CA CIV. CODE §§1791.1, 1794)

18   18.      Plaintiff incorporates by reference the allegations contained in the paragraphs set forth

19   above.

20   19.      Pursuant to Civil Code section 1791.1, the duration of the implied warranty is coextensive

21   in duration with the duration of the express written warranty provided by Defendant, except that

22   the duration is not to exceed one-year.

23   20.      Pursuant to Civil Code section 1791.1 (a), the implied warranty of merchantability means

24   and includes that the Vehicle will comply with each of the following requirements: (1) The Vehicle

25   will pass without objection in the trade under the contract description; (2) The Vehicle is fit for the

26   ordinary purposes for which such goods are used; (3) The Vehicle is adequately contained,

27   packaged, and labelled; (4) The Vehicle will conform to the promises or affirmations of fact made

28   on the container or label.

                                                   -4-
                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.21 Page 9 of 17




 1 21.        Within the time frame set forth in Civil Code section 1791.1, the Vehicle contained or

 2   developed the defects set forth above. The existence of each of these defects constitutes a breach of

 3   the implied warranty because the Vehicle (1) does not pass without objection in the trade under the

 4   contract description, (2) is not fit for the ordinary purposes for which such goods are used, (3) i$

 5   not adequately contained, packaged, and labelled, and (4) does not conform to the promises or

 6   affirmations of fact made on the container or label.

 7   22.      Plaintiff has been damaged by Defendant's failure to comply with its obligations under the

 8   implied warranty, and therefore brings this Cause of Action pursuant to Civil Code section 1794.

 9                                    FOURTH CAUSE OF ACTION

10                                 BY PLAINTIFF AGAINST DEFENDANT

11                 FOR VIOLATION OF BUSINESS AND PROFESSIONS CODE§ 17200

12   23.      Plaintiff incorporates by reference the allegations contained in the paragraphs set forth

13   above.

14   24.      Defendant is alleged to have committed several statutory violations, as alleged in the

15   preceding causes of actions which provide a predicate for violations of B & P § 17200. Et seq.

16   25.      Defendant is required to comply with the Song-Beverly Act and the common-law duties as

17   well. As alleged herein, Defendant violated these statutes and duties. These violations of law serve

18   as a basis for a per se unlawful business practice under B & P § 17200. As a result of the

19   aforementioned actions the Plaintiff was harmed and injunctive relief and restitution, including

20   disgorgement of improper fees penalties and interest, is appropriate.

21   Ill

22   Ill

23   Ill

24   Ill

25   Ill

26   Ill

27   Ill

28   Ill

                                                   -5-
                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.22 Page 10 of 17




  1     WHERERFORE, PLAINTIFF PRAYS for judgment against Defendant as follows:

  2     A. For Plaintiffs actual damages in an amount according to proof;

  3     B. For restitution;

  4     C. For a civil penalty in the amount of two times Plaintiffs actual damages pursuant to Civil

  5        Code section 1794, subdivision (c) or (e);

  6     D. For any consequential and incidental damages;

  7     E. For costs of the suit and Plaintiffs reasonable attorneys' fees pursuant to Civil Code section

  8        1794, subdivision (d);

  9     F. For prejudgment interest at the legal rate;

10      G. For such other relief as the Court may deem proper.

 11                                   DEMAND FOR JURY TRIAL

12         Plaintiffs hereby demands a jury trial on all causes of action asserted herein.

 13

14    DATED:       October 16, 2020

 15

16

17

 18

19

20

21

22

23

24

25

26

27

28

                                                    -6-
                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
          Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.23 Page 11 of 17
                                                                                       CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam Slate Bar number, anct acfcfress):
>-Brian K. Cline, State Bar no.: 2467 7             4                                                                         FOR COURT USE ONLY

  CLINE, APC
  7855 Ivanhoe Avenue, Suite 408
                                                                                                                  ELECTROHICALL V FILED
                                                                                                                    Superior Court of California,
  L.a Jolla, CA, 92037
                                                                                                                       County of San Diego
       TELEPHONENO.: 858.373.9337                         FAX NO.:
 ATTORNEY FOR (Name): Plaintiff Richard Kent                                                                         1011612020 at O1:17 :56 Pll,1
SUPERIOR COURT OF CALIFORNIA, COUNTY OF       San Diego                                                            Clerk of the Superior Court
      sTREET ADDREss,        325 S. Melrose                                                                      By Nancy Fabian.Deputy Clerk
      MAILING ADDRESS:       same
     cITY AND zIP coDE:      Vista, 92081
         BRANCH NAME:        North County Division
   CASE NAME:
  RICHARD KENT v. BMW OF NORTH AMERICA, LLC
      CIVIL CASE COVER SHEET                                                                                 CASE NUMBER:
                                                                   Complex Case Designation
0         Unlimited        limited D                                                         37-2020-00038425- CU-BC-NC
          (Amount          (Amount                      CounterD             JoinderD
                                                                                          JUDGE:
          demanded         demanded is         . Filed with first appearance by defendant        Judge Robert P Dahlquist
          exceeds $25,000) $25,000 or less)           (Cal. Rules of Court, rule 3.402)    DEPT:
                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                             Contract                                   Provisionally Complex Civil Litigation
    D         Auto (22)                                    D       Breach of contract/warranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
    D         Uninsured motorist (46)                      D       Rule 3.740 collections (09)        D     Antitrust/Trade regulation (03)
    Other Pl/PD/WO (Personal Injury/Property               D       Other collections (09)             D     Construction defect (10)
    Damage/Wrongful Death) Tort                            D       Insurance coverage (18)            D     Mass tort (40)
    D         Asbestos (04)                                0       Other contract (37)                D     Securities litigation (28)
    D         Product liability (24)                       Real Property                              D     Environmentalffoxic tort (30)
    D         Medical malpractice (45)                     D       Eminent domain/Inverse             D     Insurance coverage claims arising from the
    D         Other Pl/PD/WO (23)                                  condemnation (14}                        above listed provisionally complex case
     Non-Pl/PD/WO (Other) Tort                             D       Wrongful eviction (33)                   types (41)

    D    Business tort/unfair business practice (07)       D       Other real property (26)     Enforcement of Judgment
    D    Civil rights (08)                           Unlawful Detainer                                D
                                                                                                      Enforcement of judgment (20)
    D    Defamation (13)                                   D
                                                           Commercial (31)                      Miscellaneous Civil Complaint
    D    Fraud (16}                                        DResidential (32)                          D
                                                                                                      RIC0(27)
    D    Intellectual property (19)                        DDrugs (38}                                D
                                                                                                      Other complaint (not specified above) (42)
    D    Professional negligence (25)                Judicial Review                            Miscellaneous Civil Petition
    D    Other non-Pl/PD/WO tort (35)                      D
                                                           Asset forfeiture (05)                      D
                                                                                                      Partnership and corporate governance (21)
   Employment                                              DPetition re: arbitration award (11}       D
                                                                                                      Other petition (not specified above) (43)
    D    Wrongful termination (36)                         D
                                                           Writ of mandate (02)
    D    Other employment (15}                             D
                                                           Other judicial review (39)
2. This case LJ is            W is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
     a.   D      Large number of separately represented parties                d.   D   Large number of witnesses
     b.   D      Extensive motion practice raising difficult or novel          e.   D   Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
     c.   D      Substantial amount of documentary evidence                    f.   D   Substantial postjudgment judicial supervision

3. Remedies sought {check all that apply): a.@ monetary b.                     D
                                                                         nonmonetary; declaratory or injunctive relief                             c.   0     punitive
4. Number of causes of action (specify): 4; Statutory Violations
5. This case          D
                     is                0
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case
Date: 10/16/20, 2020
Brian K. Cline
                                   (TYPE OR PRINT NAME)
                                                                              NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.        ·                                  .
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                Pa e 1 of 2
Form Adopted for Mandatory Use                                                                                  Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                           CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Adminislration, std. 3.10
   CM•010 (Rev. July 1, 2007)                                                                                                                         www.courtinfo.ca.gov
          Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.24 Page 12 of 17
                                                                                                                                         CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers . . If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22}-Personal Injury/Property              Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                         (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                   case type listed above) (41 )
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                Wrongful Death                                 Case                                           Confession of Judgment (non-
                                                     Insurance Coverage (not provisionally                           domestic relations)
     Product Liability (not asbestos or
          toxic/environmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                       Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip           · Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WO            Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                              above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                          Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                         Quiet Title
                Emotional Distress                                                                             Mechanics Lien
                                                          Other Real Property (not eminent
          Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)
                                                                                                              Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer
                                                                                                                    (non-tort/non-complex)
        Practice (07)                                Commercial (31)
                                                                                                      Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property ( 19)                   . Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                          Case Matter                                     Petition for Relief From Late
      Other Non-Pl/PD/WO Tort (35)                       Writ-Other Limited Court Case                               Claim
Employment                                                    Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010   IRev. July 1, 2007]                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
        Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.25 Page 13 of 17

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS;      325 S Melrose DRIVE
  MA~L/NG ADDR~SS;     325 S Melrose DRIVE
  CITY AND ZIP CODE:   Vista, CA 92081-6695
  BRANCH NAME:         North County
  TELEPHONE NUMBER: (760) 201-8029


  PLAINTIFF($)/ PETITIONER(S):                Richard Kent

  DEFENDANT(S) / RESPONDENT(S): BMW of North America LLC


   KENT VS BMW OF NORTH AMERICA LLC [IMAGED]
                                                                                               CASE NUMBER:
   NOTICE OF CASE ASSIGNMENT
   and CASE MANAGEMENT CONFERENCE                                                              37-2020-00038425-CU-BC-NC


  CASE ASSIGNED FOR ALL PURPOSES TO:
  Judge: Robert P Dahlquist                                                             Department: N-29

  COMPLAINT/PETITION FILED: 10/16/2020

 TYPE OF HEARING SCHEDULED                              DATE            TIME          DEPT               JUDGE
  Civil Case Management Conference                       04/16/2021     09:00 am      N-29               Robert P Dahlquist


  Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
  appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
  (888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.

  A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
  at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3. 725).

  All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
  prepared to participate effectively in the hearing, _including discussions of ADR* options.

  IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
  COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
  FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
  DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

  ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
  DIVISION 11, AND WILL BE STRICTLY ENFORCED.

  TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
         been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
         civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
         appeals, and family law proceedings.

  COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

  DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
        stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

  JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
         the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
         the action.



  COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
  unavailability of official court reporters at www.sdcourt.ca.gov.

  *ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
  ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
  PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359) .




. SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                             NOTICE OF CASE ASSIGNMENT
     Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.26 Page 14 of 17




                               Superior Court of California
                                  County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will ·be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2
       Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.27 Page 15 of 17

                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00038425-CU-BC-NC                     CASE TITLE: Kent vs BMW OF NORTH AMERICA LLC [IMAGED]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
             resolution process and outcome ·                  jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page: 1
       Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.28 Page 16 of 17

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their.fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhe/p/lowcost.




SDSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
       Case 3:20-cv-02308-DMS-MSB Document 1-2 Filed 11/25/20 PageID.29 Page 17 of 17

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                                          FOR COURT USE ONLY



                .
  STREET ADDRESS:

 MAILING ADDRESS:
                             325 S. Melrose
                             325 S. Melrose
  CITY, STATE, & ZIP CODE:   Vista, CA 92081-6695
 BRANCH NAME:                North County


  PLAINTIFF(S):         Richard Kent

  DEFENDANT(S): BMW of North America LLC

  SHORT TITLE:           KENT VS BMW OF NORTH AMERICA LLC [IMAGED]

                             STIPULATION TO .USE ALTERNATIVE                                                  CASE NUMBER:

                                 DISPUTE RESOLUTION (ADR)                                                      37-2020-00038425-CU-BC-NC

  Judge: Robert P Dahlquist                                                                       Department: N-29

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.
      o.       Mediation (court-connected)
                                                                      •     Non-binding private arbitration


     •         Mediation (private)
                                                                      •     Binding private arbitration


     •         Voluntary settlement conference (private)
                                                                      •     Non-binding judicial arbitration (discovery until 15 days before trial)


     •         Neutral evaluation (private)
                                                                      •     Non-binding judicial arbitration (discovery until 30 days before trial)

     D         Other (specify e.g., private mini-trial, private judge, etc.): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Name of Plaintiff                                                                        Name of Defendant




  Signature                                                                                Signature



  Name of Plaintiffs Attorney                                                              Name of Defendant's Attorney




  Signature                                                                                Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the dutY. of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court w,11 place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 10/26/2020                                                                                        JUDGE OF THE SUPERIOR COURT

SDSC CIV-359 (Rev 12-10)                                                                                                                                    Page: 1
           '                         STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
